Citation Nr: 0112872	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement for automobile adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to March 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in November 1999 by the Prosthetic and 
Sensory Aids Program Manager of the Milwaukee, Wisconsin, 
Medical Center of the Department of Veterans Affairs (VA). 


REMAND

The veteran's service connected disabilities include 
bilateral traumatic above-the-knee amputations.

Applicable regulations provide that veterans who are entitled 
to receive compensation for the loss of one or both feet are 
eligible for automobile adaptive equipment.  38 C.F.R. 
§ 17.156(a) (2000).  The term adaptive equipment means 
equipment which must be part of or added to a conveyance 
manufactured for sale to the general public to make it safe 
for use by the claimant and enable that person to meet the 
applicable standards for licensure.  Adaptive equipment 
includes, but is not limited to, a basic automatic 
transmission, power steering, power brakes, power window 
lifts, air-conditioning equipment when necessary for the 
health and safety of the veteran, and special equipment 
necessary to assist the eligible person into or out of the 
automobile or other conveyance.  38 C.F.R. § 17. 157 (2000).  
Eligible persons may be reimbursed for the actual cost of 
adaptive equipment subject to a dollar amount for specific 
items established from time to time by the Under Secretary 
for Health.  38 C.F.R. § 17.158(b) (2000).

VHA (Veterans Health Administration) Handbook 1173.4, 
Automobile Adaptive Equipment Program provides that:

a. Invoices or bills of sale used to substantiate 
vehicle purchases must list the items of adaptive 
equipment on the vehicle.
b. If for some reason the window sticker is not 
available, an itemized invoice may be used to 
substantiate the purchase of the vehicle and the 
items of adaptive equipment purchased.  Subject to 
the following limitations, reimbursement should not 
be made in amounts exceeding the "sticker price" 
levels:
(1) If the equipment is listed as standard on the 
window sticker and no price is given, the amount 
payable will be the "Standard Equipment 
Reimbursable Amount" listed in the current VHA 
Directive.  Rebates, discounts, etc., will not 
affect the reimbursable amounts for eligible 
veterans.
(2) If the window sticker price is available, the 
amount payable will not exceed the "Maximum Sticker 
Reimbursable Amount" listed in the current VHA 
directive on this subject.
(3) If no window sticker is available and an 
itemized invoice is used, and the item is indicated 
in Edmund's New Car Prices or other similar 
established reference guides as standard equipment, 
the reimbursable amounts will be the "Standard 
Equipment Reimbursable Amount" listed in the 
current copy of the VHA Directive.
(4) If the item is not standard and the item is not 
on the VHA directive, such as a raised roof or air-
conditioning (after market installation), then an 
invoice needs to be obtained from the dealer or 
vehicle conversion company substantiating the cost 
to be reimbursed.

In the veteran's case, in July 1999, he purchased a Dodge 
Ram Conversion Van and filed an application for payment or 
reimbursement for 8 items of adaptive equipment, some of 
which were listed on the window sticker as standard 
equipment and some of which were listed on the window 
sticker as optional equipment.  The items listed as 
standard equipment were: power steering; power brakes; and 
tilt steering.  The items listed as optional equipment 
were: automatic transmission; cruise control; air-
conditioning; power windows; and power door locks.

VA has reimbursed the veteran for all items of adaptive 
equipment, including both the standard items and the 
optional items, at the "Standard Equipment Reimbursable 
Amount" listed on the VHA directive in effect in July 
1999.  The veteran contends that he should be reimbursed 
at higher amounts for all items of adaptive equipment.

With regard to the items of standard adaptive equipment, 
the Board notes that the VHA Handbook on the Automobile 
Adaptive Equipment Program § 13b.(1) permits reimbursement 
only at the "Standard Equipment Reimbursable Amount", 
which is what the veteran received for those items.

With regard to the items of optional adaptive equipment, 
although there was a window sticker for the vehicle which 
the veteran purchased, the window sticker did not provide 
separate prices for the 5 items of optional equipment but 
rather provided an overall price for a "preferred 
package" of numerous options, including the 5 items of 
optional equipment for which the veteran seeks higher 
amounts of reimbursement.  In these circumstances, the 
Board finds that the Veterans Claims Assistance Act of 
2000, which applies to all pending claims for VA benefits 
and which provides that VA shall assist a claimant in 
developing facts pertinent to his claim unless there is no 
reasonable possibility that assistance will aid in 
substantiating the claim, requires that additional pricing 
information be obtained in this case, which will be 
remanded to the RO for that purpose.

The Board finds that, while this case is in remand status, 
an attempt should be made to obtain a copy of the 
manufacturer's invoice for the vehicle the veteran 
purchased in July 1999, which may contain additional 
pricing information.  The Board also notes that VHA 
Directive 10-95-039 stated that retail pricing information 
for 1999/2000 model passenger cars was obtained from the 
National Auto Research Black Book- Official New Car 
Invoice Guide, Gainesville, Georgia, dated June 15, 1999; 
automobile manufacturers' price schedules for optional 
equipment items were published therein, and the 
reimbursable amounts were determined by averaging the 
prices for optional equipment items from each 
manufacturer.  The Board notes that, in the event that the 
invoice for the veteran's vehicle does not contain 
separate prices for the 5 items of optional equipment in 
question, the Daimler-Chrysler price schedule in the Black 
Book- Official New Car Invoice Guide may contain that 
information.

The Board notes that the veteran submitted a list of 
prices for the items of adaptive equipment on his vehicle 
which was derived by the parts manager and other personnel 
at the dealer where he bought the vehicle from the costs 
of replacing those parts on a vehicle.  However, the Board 
notes that there is no provision in the regulations or in 
the VHA Handbook permitting the use of such prices for 
reimbursement purposes.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should obtain copies of the 
manufacturer's invoice for the vehicle 
purchased by the veteran in July 1999 and 
copies of the pertinent section of the 
Black Book- Official New Car Invoice 
Guide, published June 15, 1999, 
concerning the Chrysler prices of 
automatic transmission, cruise control, 
air-conditioning, power windows, and 
power door locks on the veteran's 
vehicle.  Such information should be 
associated with the other evidence in the 
veteran's claims file and referred to the 
Prosthetics and Sensory Aids Program 
Manager of the VA Medical Center, 
Milwaukee, for consideration.

Following completion of these actions, the Prosthetics and 
Sensory Aids Program Manager of the VA Medical Center, 
Milwaukee, should review the evidence and determine whether 
the veteran's claim may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




